


Exhibit 10.33

 

 

NON-COMPETITION AGREEMENT

 

This NON-COMPETITION AGREEMENT (this “Agreement”) is entered as of June 5, 2009
(the “Closing Date”), by and between Sundari Mitra, an individual (the
“Employee”), and MOSYS, INC., a Delaware corporation (“MoSys”).

 

WHEREAS, simultaneously with the effectiveness of this Agreement, MoSys shall
acquire (the “Transaction”) substantially all of the assets of Prism
Solutions, Inc., a Delaware corporation (“Prism”), together with the goodwill of
Prism, upon the terms and subject to the conditions set forth in the Agreement
for the Purchase and Sale of Assets, dated as of June 5, 2009, by and between
MoSys and Prism (the “Purchase Agreement”).  The Employee owns 1,939,835 shares
of common stock of Prism.  The Purchase Agreement provides that the parties’
entry into this Agreement is a condition of MoSys’ obligation to consummate the
Transaction.

 

NOW, THEREFORE, in order to induce MoSys to consummate the Transaction, the
Employee hereby agrees as follows:

 


SECTION 1  COVENANTS


 

1.1  General.  The Employee acknowledges and understands that: (a) as of the
Closing Date, Prism is engaged in the business of designing, developing and
licensing integrated circuit serial interconnect/ I/O design and high-speed
memory parallel interconnect technology, including, but not limited to, SerDes
and DDR3/2, and providing related services (the “Business”) and that, following
the Closing Date, MoSys and/or a subsidiary of MoSys will continue to conduct
the Business; (b) the Employee has had access to trade secrets of and
confidential information concerning the Business not readily available to the
public; and (c) the agreements and covenants contained in this Agreement are
essential to protect the business and goodwill of Prism which is being acquired
by MoSys.  Any reference to MoSys in this Section 1 is deemed to refer also to
every subsidiary (direct and indirect) of MoSys during the term of this
Agreement.

 

1.2  Location of Business.  The parties hereto acknowledge and agree that the
Business is currently conducted by means of domestic and international sales and
services arrangements and the Internet and, as such, is conducted in all
counties of California and all continents, countries and cities outside
California.

 

1.3  Non-Competition Provisions.

 

(a)  Agreement Not to Compete.  For a period of eighteen (18) months from the
Closing Date (the “Restricted Period”), and provided that the Employee receives
from the Company any and all compensation and benefits required pursuant to the
terms of his or her employment agreement (or offer letter) with the Company, the
Employee shall not (i) engage in the Business anywhere or (ii) serve as an
employee or director of, or a consultant to, or own more than 1% of the
outstanding voting equity securities of, any Competing Entity (as defined below)
anywhere in the world.

 

Notwithstanding the termination of the Restricted Period, the Employee shall
remain subject to the restrictions and obligations contained in the Employment,
Confidential Information and Invention Assignment Agreement entered into with
MoSys on or around the Closing Date.

 

For purposes of this Agreement, the term “Competing Entity” shall mean:  (i) a
corporation or other entity the principal business function of which is the
Business; or (ii) a corporation, or business unit of a

 

1

--------------------------------------------------------------------------------


 

corporation, or other entity that derives significant gross revenues from the
Business in any given fiscal year.  Notwithstanding anything to the contrary
contained in this Agreement, the Employee may (without being deemed to have
breached any provision of this Agreement) serve as an employee of any Competing
Entity if the services performed by the Employee for such Competing Entity, or
the primary responsibilities of the Employee as an employee of such Competing
Entity, do not relate directly or indirectly to the Business whether in a
supervisory or support capacity.

 

(b)  Engage in Business.  For purposes of this Section 1.3, the term “engage in
business” shall include, without limitation, maintenance of business assets and
properties, and dealings with actual or potential customers, licensees,
suppliers, vendors, partners, channel affiliates or co-marketers, the principal
business function of which is the Business.

 

(c)  Exception.  Nothing in this Section 1.3 shall prevent the Employee from
owning less than 1% of the outstanding shares of any corporation listed on a
national securities exchange or actively traded on an over-the-counter market. 
Furthermore, if MoSys fails to pay the Employee the compensation and benefits
(including severance benefits) required pursuant to the terms of his employment
agreement (or offer letter) with the Company, none of the restrictions set forth
herein shall apply and any Restricted Period shall terminate on the date of
termination of Employee’s employment.  Furthermore, if MoSys terminates the
Employee’s employment without Cause (as defined in the Employee’s employment
agreement or offer letter) and pays severance benefits to the Employee during
the Restricted Period, the restrictions set forth herein shall cease to apply
and the Restricted Period shall terminate on the last day of the period
determined by the amount of severance benefits paid to the Employee, as
determined in accordance with Employee’s employment agreement or offer letter.

 

(d)  Termination.  This Agreement shall terminate and expire, and shall cease to
be of any force or effect, upon the expiration of the Restricted Period.

 

1.4  Customers and Vendors; Non-Disparagement.   During the Restricted Period,
the Employee will not (i) request or advise any customer, subscriber, supplier,
vendor, partner, channel affiliate or co-marketer of MoSys or any Beneficiary
(as defined below) to curtail or otherwise adversely change, or to cancel, such
person’s or entity’s patronage of or relationship with MoSys or any Beneficiary,
or (ii) make statements to any such person or entity with the intent of having
any such effects or which are reasonably likely to have any of such effects or
(iii) make public statements, or statements to any current or prospective
employee, consultant, agent, customer or vendor of MoSys or any Beneficiary,
which are reasonably likely to adversely affect the public standing of MoSys or
any Beneficiary or such entity’s services.  Notwithstanding the preceding
sentence, the Employee shall not be restricted from making statements regarding
MoSys or any Beneficiary or such entity’s services otherwise prohibited by this
Section 1.4 when giving evidence in connection with any administrative, judicial
or arbitral proceeding, provided the Employee has been advised by its, his or
her counsel that giving evidence in connection with such proceeding is required.

 


SECTION 2  GENERAL


 

2.1  Rights and Remedies upon Breach.  If the Employee breaches any of the
provisions of Section 1, Prism, MoSys and any corporation or other entity to
which a substantial part of the Business is transferred or which otherwise
succeeds to a substantial part of the Business (each a “Beneficiary” and
collectively, the “Beneficiaries”) shall have the following rights and remedies,
each of which rights and remedies shall be independent of the others and
severally enforceable, and each of which is in addition to, and not in lieu of,
any other rights and remedies available to any of the Beneficiaries under law or
in equity.

 

2

--------------------------------------------------------------------------------


 

(a)  Specific Performance.  The right and remedy to have the provisions of
Section 1 specifically enforced by any court of competent jurisdiction by way of
an injunction or other legal equitable relief, it being agreed that any breach
of the covenants specified in Section 1 would cause irreparable injury to the
Beneficiaries and that pecuniary compensation would not afford adequate relief
to the Beneficiaries, or it would be extremely difficult to ascertain the amount
of compensation which would afford adequate relief.  Therefore, the Employee
agrees that, in the event of any such breach or threatened breach of Section 1,
the Beneficiaries will have the right to seek and obtain injunctive relief.

 

(b)  Accounting.  The right and remedy to require the Employee, if he is in
knowing breach of the Agreement, to account for and pay over to the
Beneficiaries any and all compensation received by the Employee pursuant to his
employment agreement as a result of the termination of his employment with the
Company, net gains or other benefits received by the Employee as the result of
any action constituting a breach of this Agreement.

 

2.2  Severability of Covenants.  The Employee acknowledges and agrees that the
covenants contained in Section 1 are reasonable and valid in duration and
geographical scope and in all other respects.  If any court determines that any
of such covenants, or any part thereof, is invalid or unenforceable in any
respect, such covenant shall not thereby be affected in any other respect and
shall be given full effect in all other respects.  If any court determines that
any of such covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, the parties intend that such
court shall reduce the duration or geographical scope of such provision, as the
case may be, and, in its reduced form, enforce such provision.  The covenants of
this Agreement are independent of and separable from each other, and no covenant
shall be affected or rendered invalid or unenforceable by virtue of the fact
that any other covenant may be invalid or unenforceable in whole or in part for
any reason.

 

2.3  Enforceability in Jurisdictions; Governing Law. MoSys and the Employee
intend to and hereby confer nonexclusive jurisdiction to enforce this Agreement
upon the courts of any jurisdiction within the geographical scope of the
covenants set forth in Section 1.  If the courts of any one or more of such
jurisdictions hold any portion of this Agreement unenforceable under the law
applied by such court, it is the intention of the parties that such
determination not bar or in any way affect the right of the Beneficiaries to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of the provisions of this Agreement as to breaches of such
provisions in such other respective jurisdictions, such provisions as they
relate to each jurisdiction being, for this purpose, severable into diverse and
independent covenants.  As to activities of the Employee in California, this
Agreement shall be governed by California law.  As to activities of the Employee
outside California, this Agreement shall be governed by the law of the
jurisdiction in which such activities are conducted.

 

2.4  Assignability.  This Agreement is binding upon the parties hereto and shall
inure to the benefit of every Beneficiary.

 

2.5  Amendment and Modification; Waiver.  This Agreement may not be amended,
modified or supplemented, except by an instrument in writing signed on behalf of
each party and otherwise as expressly set forth herein.  No failure or delay of
either party in exercising any right or remedy hereunder shall operate as a
waiver thereof.  Any such waiver by a party shall be valid only if set forth in
writing by such party.

 

2.6  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed duly given if delivered personally or sent by
facsimile, overnight courier or registered or certified mail, postage prepaid,
to:

 

3

--------------------------------------------------------------------------------


 

if to MoSys:

 

 

MoSys, Inc.

755 N. Mathilda Avenue

Sunnyvale, CA 94085

Fax: (408) 731-1893

Attn: Chief Financial Officer

 

 

with a copy to:

 

 

Bingham McCutchen LLP

1900 University Avenue

East Palo Alto, CA  94303

Facsimile: (650) 849-4800

Attention:  Alan B. Kalin

 

 

if to the Employee:

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

Email:

 

 

 

2.7  Other Provisions.

 

(a)  Attorneys’ Fees.  If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements, in addition to
any other relief to which he, she or it may be entitled.

 

(b)  Entire Agreement; Not Binding Until Executed.  This Agreement constitutes
the entire agreement, and supersedes all prior written agreements, arrangements
and understandings and all prior and contemporaneous oral agreements,
arrangements and understandings between the parties with respect to the subject
matter of this Agreement.  No party to this Agreement shall have any legal
obligation to enter into the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each of the parties.

 

(c)  Descriptive Headings.  The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

 

(d)  Mutual Drafting.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and have been represented by their
own legal counsel in connection with the transactions contemplated by this
Agreement, with the opportunity to seek advice as to their legal rights from
such counsel.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement is to be construed as jointly drafted by the parties
hereto and no presumption or burden of proof is to arise

 

4

--------------------------------------------------------------------------------


 

favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof.

 

(e)  Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

[Remainder of Page Intentionally Left Blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this Non-Competition Agreement as of
the date first above written.

 

 

MOSYS, INC.

 

 

 

 

 

 

 

By:

/s/Leonard Perham

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

/s/ Sundari Mitra

 

[                        ]

 

6

--------------------------------------------------------------------------------
